Exhibit 10.1

EXECUTION VERSION

CROWN HOLDINGS, INC.

ISSUANCE BY

CROWN EUROPEAN HOLDINGS S.A.

OF

€650,000,000 4% Senior Notes due 2022

Purchase Agreement

June 26, 2014

BNP PARIBAS

THE ROYAL BANK OF SCOTLAND PLC

As Representatives of the several Initial

Purchasers named in Schedule I hereto

c/o BNP Paribas

10 Harewood Avenue

London NW1 6AA

United Kingdom

Ladies and Gentlemen:

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown European Holdings S.A., a société anonyme organized
under the laws of France (the “Issuer”), proposes that the Issuer issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”),
for whom BNP Paribas and The Royal Bank of Scotland plc (the “Representatives”)
are acting as representatives, €650,000,000 aggregate principal amount of its 4%
Senior Notes due 2022 (the “Notes”). The Notes will be issued pursuant to an
indenture to be dated as of July 8, 2014 (the “Indenture”) among the Issuer,
Holdings, as a guarantor, the other guarantors named in Schedule II hereto
(together with Holdings, the “Guarantors” and, together with the Issuer, the
“Companies”), Crown Verpakking Nederland BV, as a guarantor (the “Dutch
Guarantor”), U.S. Bank Global Corporate Trust Services, as trustee (the
“Trustee”) and Elavon Financial Services Limited, as paying agent, registrar and
transfer agent. The Notes will have the benefit of the guarantees (the
“Guarantees” and, together with the Notes, the “Securities”) provided for in the
Indenture. The use of the neuter in this Purchase Agreement (this “Agreement”)
shall include the feminine and masculine wherever appropriate. Certain terms
used herein are defined in Section 18 hereof.

Pursuant to the offer to purchase dated June 23, 2014 (the “Offer to Purchase”),
Holdings is offering to purchase any and all of the Issuer’s outstanding 71/8%
Senior Notes due 2018 (the “Existing Notes”) issued under the indenture dated as
of July 28, 2010 (as amended and supplemented and in effect on the date hereof
(the “Existing Notes Indenture”). As



--------------------------------------------------------------------------------

described in the Pricing Disclosure Package and the Final Memorandum (each as
defined below), the Issuer intends to use the net proceeds from the issuance and
sale of the Securities to (i) repurchase any and all of the Existing Notes
tendered pursuant to the Tender Offer and redeem all Existing Notes not so
tendered and (ii) pay any related fees and expenses, including applicable tender
premiums, redemption premiums and accrued interest on the Existing Notes.

This purchase agreement (the “Agreement”), the Securities, the Indenture, the
Offer to Purchase and the agreements and instruments to which Holdings or any of
its subsidiaries is a signatory relating to the consummation of the transactions
contemplated hereby, the Tender Offer and the issuance and sale of the
Securities contemplated hereby, collectively, are referred to herein as the
“Transaction Documents”.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Companies have prepared a
preliminary offering memorandum dated June 23, 2014 (including the information
incorporated by reference therein, the “Preliminary Memorandum”), setting forth
or including a description of the terms of the Securities, the terms of the
offering of the Securities, a description of the Companies and any material
developments relating to the Companies occurring after the date of the most
recent historical financial statements included therein. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by the written communications listed on Annex A hereto
in the most recent form that has been prepared and delivered by the Companies to
the Initial Purchasers in connection with their solicitation of offers to
purchase Securities prior to the time when sales of the Securities were first
made (the “Time of Execution”). Promptly after the Time of Execution and in any
event no later than the second Business Day following the Time of Execution, the
Companies will prepare and deliver to the Initial Purchasers a final offering
memorandum (including the information incorporated by reference therein, the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Companies hereby confirm
that they have authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Securities by the Initial Purchasers.

1. Representations and Warranties. As of the Time of Execution and at the
Closing Date (as defined in Section 3 below), the Companies, jointly and
severally, represent and warrant to and agree with each of the Initial
Purchasers as follows (references in this Section 1 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not

 

-2-



--------------------------------------------------------------------------------

misleading. At the Time of Execution, the Pricing Disclosure Package does not,
and on the Closing Date, will not, and the Final Memorandum as of its date and
on the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Companies make no representation or warranty as to the
information contained in or omitted from the Pricing Disclosure Package and
Final Memorandum, in reliance upon and in conformity with information furnished
in writing to the Companies by or on behalf of the Initial Purchasers
specifically for inclusion therein. The Companies have not distributed or
referred to and will not distribute or refer to any written communications (as
defined in Rule 405 of the Act) that constitute an offer to sell or solicitation
of an offer to buy the Securities (each such communication by the Companies or
their agents and representatives (other than the Pricing Disclosure Package and
Final Memorandum) an “Issuer Written Communication”) other than the Pricing
Disclosure Package, the Final Memorandum and the recorded electronic road show
made available to investors (the “Recorded Road Show”). Any information in an
Issuer Written Communication that is not otherwise included in the Pricing
Disclosure Package and the Final Memorandum does not conflict with the Pricing
Disclosure Package or the Final Memorandum, and each Issuer Written
Communication, when taken together with the Pricing Disclosure Package, does not
at the Time of Execution and, when taken together with the Final Memorandum at
the Closing Date, will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act. Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 of this Agreement, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers or
the initial resale of the Securities by the Initial Purchasers, in each case, in
the manner contemplated by this Agreement, to register any of the Securities
under the Act or to qualify the Indenture under the Trust Indenture Act.

(c) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Securities in the United States.

(d) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(e) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has engaged in any “directed
selling efforts” with

 

-3-



--------------------------------------------------------------------------------

respect to the Securities, and each of the Companies and their respective
Affiliates has complied with the “offering restrictions” requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

(f) No securities of any of the Companies are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(g) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(h) Application will be made by the Companies for the Securities to be listed on
the Official List of the Luxembourg Stock Exchange and for the Securities to be
admitted to trading on the Euro MTF Market of the Luxembourg Stock Exchange.

(i) None of the Companies or their respective subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Offering Memorandum none of them will be,
required to register as an “investment company” within the meaning of the
Investment Company Act.

(j) Holdings is subject to the reporting requirements of, and has timely filed
all material required to be filed by it pursuant to, Section 13 or Section 15(d)
of the Exchange Act.

(k) None of the Companies or their respective Affiliates has paid or agreed to
pay to any person any compensation for soliciting another to purchase any
securities of any of them (except as contemplated by this Agreement).

(l) None of the Companies or their respective Affiliates has taken, directly or
indirectly, any action designed to cause or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in the stabilization or manipulation of the price of any security of any of them
to facilitate the sale or resale of the Securities.

(m) The information to be provided by the Companies pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(n) The statements in the Offering Memorandum set forth or referenced under the
headings “Crown’s Business—Legal Proceedings”, “Description of Certain
Indebtedness”, “Description of the Notes”, “Material U.S. Federal Income Tax
Considerations” and “Material French Tax Considerations” fairly summarize the
matters therein described.

 

-4-



--------------------------------------------------------------------------------

(o) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources which the Companies believe to be reliable
and accurate in all material respects.

(p) There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Companies or their respective
subsidiaries is a party or any property of any of the Companies or their
respective subsidiaries is subject that would be required to be described in a
prospectus under the Act that have not been described in the Offering
Memorandum. The contracts, agreements and other documents so described in the
Offering Memorandum are in full force and effect on the date of this Agreement.
None of the Companies or their respective subsidiaries or, to the knowledge of
any Company, any other party is in breach of or default under any such
contracts, agreements or other documents, other than a breach or default that
would not reasonably be expected to have a material adverse effect on (i) the
issue and sale of the Securities or the consummation of the other transactions
contemplated by the Transaction Documents (including, without limitation, the
Tender Offer and the application of the proceeds from the issuance of the
Securities) or (ii) the condition (financial or otherwise), prospects, earnings,
business or properties of Holdings and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business
(“Material Adverse Effect”).

(q) Holdings and each of its subsidiaries have been duly organized and are
validly existing as a corporation or other legal entity in good standing under
the laws of the jurisdiction in which they are organized, with full corporate or
other statutory power and authority to own or lease, as the case may be, and
operate their properties and conduct their business as described in the Offering
Memorandum. Holdings and each of its subsidiaries are duly qualified to do
business as a foreign corporation or other legal entity and are in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to do so qualify or be in good standing would not reasonably
be expected to result in a Material Adverse Effect.

(r) All the outstanding shares of capital stock of each subsidiary of Holdings
have been duly and validly authorized and issued and are fully paid and except
as set forth in the Offering Memorandum, all outstanding shares of capital stock
of such subsidiaries are owned by Holdings, either directly or through
wholly-owned subsidiaries, free and clear of any perfected security interest or
any other security interests, claims, liens or encumbrances, except for any such
perfected security interests, or other security interests, claims, liens or
encumbrances described in the Offering Memorandum or that would not reasonably
be expected to result in a Material Adverse Effect or an Event of Default (as
defined in the Indenture).

(s) Holdings’ capitalization is as set forth in the “Actual” column of the table
set forth under the heading “Capitalization” in the Offering Memorandum. On the
Closing Date, Holdings’ capitalization will be consistent in all material
respects with the “As Adjusted” column of the table set forth under the heading
“Capitalization” in the Offering Memorandum.

 

-5-



--------------------------------------------------------------------------------

(t) This Agreement has been duly authorized, executed and delivered by each
Company.

(u) The Indenture has been duly authorized by each of the Companies and the
Dutch Guarantor and, assuming the due authorization, execution and delivery
thereof by the Trustee, when executed and delivered by each of the Companies and
the Dutch Guarantor, will constitute the legal, valid and binding obligation of
each of the Companies and the Dutch Guarantor, enforceable against each of the
Companies and the Dutch Guarantor in accordance with its terms (except that the
enforcement thereof may be subject to applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or other laws of general
applicability affecting creditors’ rights generally from time to time in effect
and to general principles of equity and the discretion of the court before which
any proceeding therefor may be brought regardless of whether such enforcement is
considered in a proceeding at law or in equity). The Indenture meets the
requirements for qualification under the Trust Indenture Act.

(v) The Notes have been duly authorized by the Issuer and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms hereof,
will have been duly executed and delivered by the Issuer and will constitute the
legal, valid and binding obligations of the Issuer, entitled to the benefits of
the Indenture and enforceable against the Issuer in accordance with their terms
(except that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity).

(w) The Guarantees have been duly authorized by the Guarantors and the Dutch
Guarantor and, when the Notes have been executed in accordance with the
provisions of the Indenture, will have been duly executed and delivered by the
Guarantors and the Dutch Guarantor and will constitute legal, valid and binding
obligations of the Guarantors and the Dutch Guarantor, entitled to the benefits
of the Indenture and enforceable against the Guarantors and the Dutch Guarantor
in accordance with their terms (except that the enforcement thereof may be
subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or other laws of general applicability affecting
creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity).

(x) Each other Transaction Document has been duly authorized by each Company a
party thereto and, to the extent a party thereto, the Dutch Guarantor, and,
assuming the due authorization, execution and delivery thereof by the other
parties thereto, when executed and delivered by each such Company and, to the
extent a party thereto, the Dutch Guarantor, will constitute the legal, valid
and binding obligation of each such Company and, to the extent a party thereto,
the Dutch Guarantor, enforceable

 

-6-



--------------------------------------------------------------------------------

against each such Company and, to the extent a party thereto, the Dutch
Guarantor, in accordance with its terms (except that the enforcement thereof may
be subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or other laws of general applicability affecting
creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity and except that any rights to indemnity and
contribution further may be limited or prohibited by Federal or state securities
laws and public policy considerations).

(y) The documents (or portions thereof) incorporated by reference in the
Offering Memorandum when they became effective or were filed with the
Commission, as the case may be, complied as to form in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(z) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the issue and sale of
the Notes or the consummation of the transactions contemplated by any of the
Transaction Documents (including the Offer to Purchase), except such as may be
required by the Luxembourg Stock Exchange or under the blue sky laws of any
state in connection with the purchase and distribution of the Securities by the
Initial Purchasers in the manner contemplated herein and in the Offering
Memorandum, and except where the failure to obtain the same would not reasonably
be expected to have a Material Adverse Effect.

(aa) None of the execution and delivery by any of the Companies party thereto
or, to the extent a party thereto, the Dutch Guarantor, of any of the
Transaction Documents, the issue and sale of the Securities, the consummation of
the other transactions contemplated by the Transaction Documents (including,
without limitation, the Tender Offer and the application of the proceeds from
the issuance of the Securities) will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of any of the Companies or, if applicable, the Dutch Guarantor, or their
respective subsidiaries pursuant to (i) the organizational documents of Holdings
or any of its subsidiaries; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement, credit agreement or
other agreement, obligation, condition, covenant or instrument to which Holdings
or any of its subsidiaries is a party or bound or to which any property or
assets of Holdings or any of its subsidiaries is subject; or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to Holdings or any
of its subsidiaries or any property or assets of Holdings or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over Holdings or any of
its subsidiaries or property or assets of any of its subsidiaries, except, in
the case of clauses (ii) and (iii) above, as would not reasonably be expected to
have a Material Adverse Effect or to materially adversely affect the rights of
the holders of the Securities or of the Initial Purchasers under the Transaction
Documents.

 

-7-



--------------------------------------------------------------------------------

(bb) The consolidated historical financial statements and schedules of Holdings
and its consolidated subsidiaries included in the Offering Memorandum present
fairly in all material respects the financial condition, results of operations
and cash flows of Holdings and its consolidated subsidiaries as of the dates and
for the periods indicated, comply as to form in all material respects with the
applicable requirements of the Act and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
selected historical financial data set forth under the caption “Selected
Historical Financial Data” in the Offering Memorandum comply as to form in all
material respects with the applicable requirements of the Act (except that
historical data for the fiscal years ended December 31, 2009 and 2010 is
omitted) and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The financial data set forth under the caption
“Summary—Summary Historical and Adjusted Consolidated Condensed Financial Data”
in the Offering Memorandum fairly present, on the basis stated in the Offering
Memorandum, the information included therein. The adjusted and pro forma
financial data included in the Offering Memorandum include assumptions that
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related
adjustments give appropriate effect to those assumptions, and the adjustments
reflect the proper application of those adjustments to the historical amounts in
the adjusted financial data included in the Offering Memorandum.

(cc) Other than as set forth in the Offering Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings or any of its subsidiaries or any property or
assets of Holdings or any of its subsidiaries is pending or, to the knowledge of
Holdings, threatened that would reasonably be expected to have a Material
Adverse Effect.

(dd) Holdings and each of its subsidiaries own or lease all such properties as
are necessary to the conduct of their operations as presently conducted.
Holdings and each of its subsidiaries have good and marketable title to, or
valid leasehold interests in, or easements or other limited property interests
in, or are licensed to use, all their material properties and assets, except for
minor defects that do not interfere with their ability to conduct their business
as currently conducted or utilize such properties and assets for their intended
purposes, and except where failure to have such title, leasehold interests,
easements or other limited property interests or licenses to use, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
All material properties and assets of Holdings and its subsidiaries are free and
clear of all liens, charges, encumbrances or restrictions, except for Permitted
Liens (as defined in the Indenture) and as described in the Offering Memorandum.
Each of the Companies and their respective subsidiaries has good and marketable
title to all personal property it purports to own, except as described in the
Offering Memorandum.

(ee) Neither Holdings nor any of its subsidiaries is in violation or default of
(i) any provision of its organizational documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement, credit agreement or other

 

-8-



--------------------------------------------------------------------------------

agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property or assets is subject; or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to it or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over it or any such
subsidiaries or any of their respective property or assets, except, in the case
of clauses (ii) and (iii) above, for any such violation or default which would
not reasonably be expected to have a Material Adverse Effect.

(ff) PricewaterhouseCoopers LLP (the “Independent Accountants”), who have
certified certain financial statements of Holdings and its consolidated
subsidiaries and delivered their report with respect to the audited consolidated
financial statements and schedules included in the Offering Memorandum, are
independent public accountants with respect to Holdings within the meaning of
the Act and the Exchange Act and the related published rules and regulations
thereunder.

(gg) Holdings and each of its subsidiaries have timely filed all foreign,
federal, state and local tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not reasonably be expected to have a Material Adverse Effect). Holdings
and each of its subsidiaries have timely paid all taxes required to be paid by
it whether or not shown in such returns (including withholding taxes) and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is being contested in good faith or as would not reasonably be
expected to have a Material Adverse Effect.

(hh) No labor problem or dispute with the employees of Holdings or any of its
subsidiaries exists or is threatened or imminent, and there is no existing or
imminent labor disturbance or collective bargaining activities by the employees
of Holdings or any of its subsidiaries or, to the knowledge of any of the
Companies, by the employees of any of the principal suppliers, contractors or
customers of Holdings or any of its subsidiaries, in each case, that would have
a Material Adverse Effect.

(ii) Holdings and each of its subsidiaries, except as disclosed in the Offering
Memorandum, or to the extent it would not reasonably be expected to have a
Material Adverse Effect, are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged. All policies of
insurance and fidelity or surety bonds insuring Holdings or any of its
subsidiaries or the businesses, assets, employees, officers and directors of
Holdings or any of its subsidiaries are in full force and effect other than any
policies of insurance and fidelity or surety bonds that, if not in full force
and effect, would not reasonably be expected to have a Material Adverse Effect.
Holdings and each of its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects. There are no claims by
Holdings or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause, except for such claims which, if successfully
denied, would not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its subsidiaries has been refused any insurance
coverage

 

-9-



--------------------------------------------------------------------------------

sought or applied for. Neither Holdings nor any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

(jj) No subsidiary of Holdings is prohibited, directly or indirectly, from
paying any dividends on such subsidiary’s capital stock, from making any other
distribution on such subsidiary’s capital stock, from repaying to Holdings or
any other subsidiary of Holdings any loans or advances to such subsidiary from
Holdings or such other subsidiary or from transferring any of such subsidiary’s
property or assets to Holdings or any other subsidiary of Holdings, except as
described in or contemplated by the Offering Memorandum (exclusive of any
amendment or supplement thereto).

(kk) Holdings and each of its subsidiaries own or possess adequate licenses or
other rights to use all patents, trademarks, service marks, trade names,
copyrights and know-how that are necessary to conduct their respective
businesses as described in the Offering Memorandum, except where the failure to
own or possess such licenses or other rights to use such patents, trademarks,
service marks, trade names, copyrights and know-how would not reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
could have a Material Adverse Effect.

(ll) Holdings and each of its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their respective businesses
as currently conducted, except where the failure to possess such licenses,
certificates, permits or other authorizations would not reasonably be expected
to have a Material Adverse Effect, and neither Holdings nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect.

(mm) Holdings and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Holdings and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by,

 

-10-



--------------------------------------------------------------------------------

or under the supervision of, management to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles.

(nn) (i) Holdings and each of its subsidiaries are in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations and rules of common law relating to pollution or the protection of
the environment, natural resources or occupational health and safety, including
without limitation those relating to the release or threat of release of
Hazardous Materials (“Environmental Laws”); (ii) Holdings and each of its
subsidiaries have received and are in compliance in all material respects with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct their businesses as currently conducted;
(iii) neither Holdings nor any of its subsidiaries has received written notice
of any actual or potential liability for the investigation or remediation of any
Hazardous Materials; (iv) there is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation, investigation, proceeding,
notice or demand letter or request for information pending or, to the knowledge
of any of the Companies, threatened against Holdings or any of its subsidiaries
under any Environmental Law; (v) no lien, charge, encumbrance or restriction has
been recorded under any Environmental Law with respect to any assets, facility
or property owned, operated, leased or controlled by Holdings or any of its
subsidiaries; (vi) neither Holdings nor any of its subsidiaries is subject to
any order, decree, consent, settlement or agreement requiring, or is otherwise
obligated or required to perform, any response or corrective action relating to
any Hazardous Materials; (vii) neither Holdings nor any of its subsidiaries has
received written notice that it has been identified as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or any comparable state or foreign law;
(viii) no property or facility of Holdings or any of its subsidiaries is
(x) listed or, to the knowledge of the Companies, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,
operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings or any of its subsidiaries with any
applicable Environmental Law or result in liability (including, without
limitation, fines or penalties) under any applicable Environmental Law, except,
in the case of each of clauses (i) through (ix) above, as (A) described in the
Offering Memorandum (exclusive of any amendment or supplement thereto) or
(B) would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect. “Hazardous Materials” means any hazardous or toxic
substance, chemical, material, pollutant, waste, contaminant or constituent,
which is subject to regulation under or could give rise to liability under any
Environmental Law.

(oo) In the ordinary course of its business, Holdings periodically reviews the
effect of Environmental Laws on the business, operations and properties of
Holdings and its subsidiaries, in the course of which it seeks to identify and
evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Offering Memorandum, Holdings does not reasonably
expect that such associated costs and liabilities would, singly or in the
aggregate, have a Material Adverse Effect.

 

-11-



--------------------------------------------------------------------------------

(pp) Holdings and each of its subsidiaries have fulfilled their obligations, if
any, under the minimum funding standards of Section 302 of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of any of the Companies or their respective
subsidiaries are eligible to participate, and each such plan is, and on the
Closing Date will be, in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. Neither Holdings nor any of its subsidiaries has incurred any
unpaid liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) under Title IV of ERISA.

(qq) None of the Companies or any of their respective Affiliates or any
director, officer, agent or employee of any of the Companies or their respective
Affiliates has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom; or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(rr) The operations of Holdings and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions that apply to
Holdings or its subsidiaries, the rules and regulations thereunder, and any
related or similar rules, regulations or guidelines, issued administered or
enforced by any relevant governmental agency (collectively, the “Money
Laundering Laws”), and no material action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Holdings or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of Holdings, threatened.

(ss) None of Holdings or any of its subsidiaries or, to the knowledge of
Holdings, any director, officer, agent or employee of Holdings or any of its
subsidiaries is or has been in violation of any applicable economic or trade
sanctions under the laws of the United States or the European Union relating to
money laundering, unlawful financial activities or unlawful use or appropriation
of corporate funds, including those administered by the Office of Foreign Assets
Control of the U.S. Department of Treasury, European Union, the United Nations
Security Council, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); the Issuer agrees that it will not directly or
indirectly use the proceeds of the offering and sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any person or entity, or
any subsidiary, joint venture partner or sub-division of such other person or
entity, for the purpose of financing the activities of any person or entity with
whom transactions are currently prohibited under any Sanctions.

 

-12-



--------------------------------------------------------------------------------

(tt) The issue of the Notes by the Issuer and the Guarantees by the Guarantors
will not result in a breach of any provisions relating to financial assistance,
principles of corporate benefit or any similar law or regulation of the
jurisdictions applicable to the Issuer, which could invalidate the
enforceability of the Notes or the Guarantees;

(uu) None of Holdings, its subsidiaries or, to the knowledge of Holdings, any
director, officer, agent, employee or Affiliate of Holdings or any of its
subsidiaries has distributed or, prior to the later to occur of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will distribute
any material referring to the offering and sale of the Notes other than the
Preliminary Memorandum, the Pricing Disclosure Package or the Final Memorandum
or other materials, if any, permitted by the Act and the U.K. Financial Services
and Markets Act 2000 (the “FSMA”) (or regulations or legislation promulgated
pursuant to the Act or the FSMA) or required to be distributed by the Luxembourg
Stock Exchange.

(vv) Except as disclosed in the Offering Memorandum, and subject to the
limitations described therein, no income, stamp or other taxes or levies,
imposts, deductions, charges, compulsory loans or withholdings whatsoever
(collectively, “Taxes”) are or will be, under applicable law in France, the
United States or any other jurisdiction of incorporation, organization,
formation, tax residency or place of business, as the case may be, of the
Companies, or a jurisdiction in which any Company has a paying agent (for the
avoidance of doubt, such paying agent not to include any Guarantor) with respect
to the Notes, or any political subdivision thereof or therein (each, a “Taxing
Jurisdiction”), imposed on, assessed against, levied against or collected with
respect to any holder of the Notes by any such Taxing Jurisdiction on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale, by the Companies or
the execution, delivery or performance of this Agreement, the Indenture or any
payments hereunder or thereunder, except for Taxes of a holder of the Notes
levied, imposed, deducted, charged, compulsorily lent or withheld by any
jurisdiction where such holder is incorporated, organized, formed or tax
resident.

(ww) None of the Companies or any property or assets of any of the Companies has
any immunity from jurisdiction of any court or from any legal process.

(xx) After giving effect to savings clauses in the Indenture and the Guarantees
that limit the liability of the Guarantors and the Dutch Guarantor in certain
cases to the extent provided therein, the fair value and present fair saleable
value of the assets of each of the Companies and their respective subsidiaries
exceeds, and immediately after the consummation of the issue and sale of the
Securities and the consummation of the other transactions contemplated by the
Transaction Documents will exceed, the sum of its stated liabilities and
identified contingent liabilities. After giving effect to savings clauses in the
Indenture and the Guarantees that limit the liability of the Guarantors and the
Dutch Guarantor in certain cases to the extent provided therein, none of the

 

-13-



--------------------------------------------------------------------------------

Companies or their respective subsidiaries is, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents none of them will
be, (x) left with unreasonably small capital with which to carry on its business
as it is proposed to be conducted, (y) unable to pay its debts (contingent or
otherwise) as they mature or (z) otherwise insolvent.

(yy) None of the subsidiaries of the Holdings nor any of the Companies has
applied or will apply until the Closing Date and/or is or will be at the Closing
Date subject to:

(i) the administration of an ad hoc representative (mandataire ad hoc);

(ii) (ii) a conciliation proceedings (procédure de conciliation);

(iii) (iii) a safeguard proceedings (procédure de sauvegarde), an accelerated
financial safeguard proceedings (procédure de sauvegarde financière accélérée)
or an accelerated safeguard proceedings (procédure de sauvegarde accélérée);

(iv) a judgment issued for (i) the judicial reorganization (redressement
judiciaire) or (ii) the judicial liquidation (liquidation judiciaire);

(v) a transfer of the whole of the business (cession totale de l’entreprise);

(vi) a voluntary liquidation;

(vii) any other proceedings under any applicable laws which has an analogous
effect to any of the proceedings referred to from (i) to (vi) in this paragraph;

(viii) any conveyance, assignment or other arrangement for the benefit of its
creditors; or

(ix) any composition with its creditors.

(zz) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them (other than the Initial Purchasers, as to which the
Companies make no representation or warranty), has offered or sold and will
offer or sell, directly or indirectly, any Notes to the public in France or has
distributed or caused to be distributed or will distribute or cause to be
distributed to the public in France the Preliminary Memorandum, the Final
Memorandum or any other offering material relating to the Notes, and that such
offers, sales and distributions have been and shall only be made in France to
(i) providers of investment services relating to portfolio management for the
account of third parties (personnes fournissant le service d’investissement de
gestion de portefeuille pour compte de tiers) and/or (ii) qualified investors
(investisseurs qualifiés), all as defined in, and in accordance with, Articles
L.411-1, L.411-2 and D.411-1 of the French Code monétaire et financier.

 

-14-



--------------------------------------------------------------------------------

(aaa) Holdings and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by Holdings in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Holdings’ management as
appropriate to allow timely decisions regarding required disclosure. Holdings
and its subsidiaries have carried out evaluations, with the participation of
management, of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act,

Any certificate signed by any officer of any of the Companies and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Company, as to
matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Issuer agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Issuer, at a purchase price equal to 98.75% of the
principal amount thereof, plus accrued interest, if any, from July 8, 2014 to
the Closing Date, the principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., London time, on July 8, 2014, or at such time on such later
date (not later than July 15, 2014) as the Initial Purchasers shall designate,
which date and time may be postponed among the Initial Purchasers and the Issuer
or as provided in Section 9 hereof (such date and time of delivery and payment
for the Securities being herein called the “Closing Date”). Delivery of the
Securities shall be made to the Initial Purchasers for the respective accounts
of the several Initial Purchasers against payment by the several Initial
Purchasers of the purchase price thereof to or upon the order of the Issuer by
wire transfer payable in same-day funds to the account specified by the Issuer.
Delivery of the Securities shall be made through the facilities of Euroclear
Bank SA/NV, as operator of the Euroclear System (“Euroclear”), and Clearstream
Banking S.A. (“Clearstream”), or their designated nominee, unless the Initial
Purchasers shall otherwise instruct.

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuer that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the Act
(a “QIB”), and an “accredited investor” within the meaning of Rule 501 of the
Act and acknowledges that it is purchasing the Securities pursuant to a private
sale exemption from registration under the Act.

 

-15-



--------------------------------------------------------------------------------

(b) It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set forth in Exhibit A hereto. Each
of the Initial Purchasers will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Pricing Disclosure Package, the
Final Memorandum, any Issuer Written Communication or any such other material,
in all cases at its own expense, except as provided in Section 5(m).

(c) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in the United States or in any manner involving a public
offering within the meaning of Section 4(a) of the Act.

(d) Each Initial Purchaser acknowledges and agrees that the Issuer and, for the
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Section 6(a) through 6(d), (i) counsel for the Companies and counsel for
Holdings and (ii) counsel for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of such Initial
Purchaser, and compliance of such Initial Purchaser with its agreements,
contained in paragraphs 4(a) through (c), above, and such Initial Purchaser
hereby consents to such reliance.

5. Agreements. The Companies, jointly and severally, agree with each Initial
Purchaser that:

(a) The Companies will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Pricing Disclosure Package, any Issuer Written
Communication and the Final Memorandum and any amendments and supplements
thereto as they may reasonably request and each as so delivered shall be in form
and substance reasonably satisfactory to the Representatives.

(b) The Companies will not amend or supplement the Pricing Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, or distribute or refer to any Issuer
Written Communication, in each case, without the prior written consent of the
Representatives; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representatives in their sole discretion), Holdings and its subsidiaries will
not file any document under the Exchange Act that is incorporated by reference
in the Pricing Disclosure Package or the Final Memorandum unless, prior to such
proposed filing, the Companies have furnished the Representatives with a copy of
such document for their review and the Representatives have not reasonably
objected to the filing of such document. The Companies will promptly advise the
Initial Purchasers when any document filed under the Exchange Act that is

 

-16-



--------------------------------------------------------------------------------

incorporated by reference in the Pricing Disclosure Package or the Final
Memorandum shall have been filed with the Commission. The Companies will
promptly, upon the reasonable request of the Representatives or counsel for the
Initial Purchasers, make any amendments or supplements to the Pricing Disclosure
Package and the Final Memorandum that may be necessary or advisable in
connection with the resale of the Notes by the Initial Purchasers.

(c) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representatives), (i) any governmental
or regulatory authority issues any order preventing or suspending the use of any
of the Pricing Disclosure Package or (ii) any event occurs as a result of which
the Pricing Disclosure Package, any Issuer Written Communication or the Final
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
or the circumstances then prevailing, not misleading, or if it should be
necessary to amend or supplement the Pricing Disclosure Package, any Issuer
Written Communication or the Final Memorandum to comply with applicable law, the
Companies will promptly (i) notify the Initial Purchasers of any such event;
(ii) subject to the requirements of paragraph (b) of this Section 5, prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Pricing Disclosure
Package, Issuer Written Communication or the Final Memorandum to the Initial
Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.

(d) To the extent a Company may do so under applicable law, the Companies will
arrange, if necessary, for the qualification of the Securities for sale by the
Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Companies will promptly advise the
Representatives of the receipt by any Company of any notification with respect
to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e) The Companies will not, and will not permit any of their respective
Affiliates to, resell any Securities that have been acquired by any of them.

(f) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will, directly or indirectly, make offers or sales of
any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Securities under the Act.

 

-17-



--------------------------------------------------------------------------------

(g) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities in the United States.

(h) So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time, of such restricted securities.

(i) None of the Companies or their respective Affiliates, or any person acting
on behalf of any of them, will engage in any “directed selling efforts” with
respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(j) The Companies will cooperate with the Representatives and use their
respective reasonable best efforts to permit the Notes to be eligible for
clearance and settlement through Euroclear and Clearstream. The Companies will
use their reasonable best efforts to cause the Securities to be listed on the
Official List of the Luxembourg Stock Exchange and for the Securities to be
admitted to trading on the Euro MTF Market of the Luxembourg Stock Exchange as
soon as practicable after the date hereof. If the Securities cease to be listed
on the Official List of the Luxembourg Stock Exchange, the Companies will use
their reasonable best efforts as soon as practicable to list such Securities on
another recognized stock exchange or exchange regulated market in western
Europe.

(k) The Companies will not and will not permit any of their subsidiaries to, for
a period of 90 days following the Time of Execution, without the prior written
consent of the Representatives, offer, sell or contract to sell, or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Company or any Affiliate of any Company or any person in
privity with any Company or any Affiliate of any Company), directly or
indirectly, or announce the offering of any debt securities issued or guaranteed
by any Company (or any subsidiary of a Company) (other than the Securities, debt
under the Credit Agreement, dated as of December 19, 2013, among Crown Americas
LLC, as U.S. Borrower, the Issuer, as European Borrower, CROWN Metal Packaging
Canada LP, as Canadian Borrower, the Subsidiary Borrowers named therein, Crown
Holdings, Inc., Crown International Holdings, Inc. and Crown Cork & Seal
Company, Inc., as Parent Guarantors, Deutsche Bank AG New York Branch, as
Administrative Agent, Deutsche

 

-18-



--------------------------------------------------------------------------------

Bank AG London Branch, as U.K. Administrative Agent, Deutsche Bank AG Canada
Branch, as Canadian Administrative Agent, and various Lending Institutions
referred to therein, and intercompany notes).

(l) The Companies will not take, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Act or the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of any Company to facilitate the sale
or resale of the Securities.

(m) The Companies, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Indenture, the
issuance of the Securities and the fees of the Trustee; (ii) the preparation,
printing or reproduction of the Pricing Disclosure Package and the Final
Memorandum and each amendment or supplement thereto; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the Pricing Disclosure Package and
the Final Memorandum, and all amendments or supplements to either of them, as
may, in each case, be reasonably requested for use in connection with the
offering and sale of the Securities; (iv) the preparation, printing,
authentication, issuance and delivery of certificates for the Securities,
including any stamp or transfer taxes in connection with the original issuance
and sale of the Securities; (v) the printing (or reproduction) and delivery of
this Agreement, any blue sky memorandum and all other agreements or documents
printed (or reproduced) and delivered in connection with the offering of the
Securities; (vi) any registration or qualification of the Securities for offer
and sale under the securities or blue sky laws of the several states (including
filing fees and the reasonable fees and expenses of counsel for the Initial
Purchasers relating to such registration and qualification); (vii) admitting the
Notes for listing on the Official List of the Luxembourg Stock Exchange and for
trading on the Euro MTF Market; (viii) the transportation and other expenses
incurred by or on behalf of the Companies’ representatives in connection with
presentations to prospective purchasers of the Securities; (ix) the fees and
expenses of the Companies’ accountants and the fees and expenses of counsel
(including local and special counsel) for the Companies; (x) any appraisal or
valuation performed in connection with the offering and sale of the Securities;
and (xi) all other costs and expenses incident to the performance by the
Companies of their respective obligations hereunder.

(n) The Companies will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Pricing
Disclosure Package and the Final Memorandum.

(o) With respect to any Existing Notes that remain outstanding and are not
repurchased in connection with the Tender Offer on the Closing Date, on the
Closing Date the Company shall discharge such Existing Notes and deliver to the
trustee under the Existing Notes Indenture an irrevocable notice of redemption,
in each case, in accordance with the provisions of the Existing Notes Indenture
(a copy of which notice shall be delivered to the Initial Purchasers).

 

-19-



--------------------------------------------------------------------------------

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Companies
contained herein at their respective times of execution of this Agreement, the
Closing Date and any settlement date pursuant to Section 3 hereof, to the
accuracy of the statements of the Companies made in any certificates pursuant to
the provisions hereof, to the performance by the Companies of their respective
obligations hereunder and to the following additional conditions:

(a) The Companies shall have requested and caused (i) Dechert LLP, special
United States counsel for the Companies, to furnish to the Initial Purchasers
their opinion and negative assurance letter, each dated the Closing Date and
addressed to the Initial Purchasers, substantially in the form of Exhibits B-1
and B-2 hereto (with such modifications as shall be reasonably acceptable to the
Initial Purchasers and their counsel) and (ii) William T. Gallagher, General
Counsel of Holdings, to furnish to the Initial Purchasers his opinion, dated the
Closing Date and addressed to the Initial Purchasers, substantially in the form
of Exhibit B-3 hereto (with such modifications as shall be reasonably acceptable
to the Initial Purchasers and their counsel). In rendering such opinions and
assurances, such counsel may rely (A) as to matters involving the application of
laws of any jurisdiction other than the Commonwealth of Pennsylvania, the State
of New York, the Federal laws of the United States and the Delaware General
Corporation Law, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers; and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Companies and public officials.

(b) The Companies shall have requested and caused Dechert (Paris) LLP, special
French counsel to the Companies, to furnish to the Initial Purchasers their
opinion, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form of Exhibit C hereto (with such modifications as shall
be reasonably acceptable to the Initial Purchasers and their counsel). In
rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the Republic of France, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Companies and public officials.

(c) The Companies and the Dutch Guarantor shall have requested and caused one or
more local counsel for the Companies and the Dutch Guarantor, reasonably
satisfactory to the Initial Purchasers and counsel to the Initial Purchasers, in
each of Canada, Germany, Mexico, the Netherlands, Switzerland and the United
Kingdom to furnish to the Initial Purchasers their opinion, dated the Closing
Date and addressed to the Initial Purchasers. In rendering such opinion, such
counsel may rely as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of relevant Companies.

 

-20-



--------------------------------------------------------------------------------

(d) The Initial Purchasers shall have received from each of (i) Cahill Gordon &
Reindel LLP, special United States counsel for the Initial Purchasers, and
(ii) Gide Loyrette Nouel A.A.R.P.I., special French counsel for the Initial
Purchasers, such opinion or opinions, dated the Closing Date and addressed to
the Initial Purchasers, with respect to such matters as the Initial Purchasers
may reasonably require, and the Companies shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.

(e) Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings and the Issuer, signed by the Chairman of the Board or the President
and the principal financial or accounting officer of each of Holdings and the
Issuer, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Pricing Disclosure Package and the Final
Memorandum, any amendment or supplement to the Pricing Disclosure Package and
the Final Memorandum and this Agreement and that:

(i) the representations and warranties of the Companies in this Agreement are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and the Companies have complied with
all the agreements and satisfied all the conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of the Issuer, individually, or of Holdings and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(f) At the Time of Execution, Holdings shall have caused the Independent
Accountants to furnish to the Initial Purchasers a comfort letter, dated the
Time of Execution, in form and substance satisfactory to counsel for the Initial
Purchasers with respect to the audited and any unaudited or pro forma financial
information in the Pricing Disclosure Package. On the Closing Date, Holdings
shall have caused the Independent Accountants to furnish to the Initial
Purchasers a comfort letter dated the Closing Date, in form and substance
satisfactory to counsel for the Initial Purchasers and reaffirming or updating
as of a more recent date, the information in the comfort letter dated the Time
of Execution.

(g) At the Time of Execution, Holdings shall have caused Deloitte, S.L. (“D&T”)
to furnish to the Initial Purchasers a comfort letter, dated the Time of
Execution, in form and substance satisfactory to counsel for the Initial
Purchasers with respect to the financial information related to Adularia
Inversiones 2010, S.L.U., the parent company of Mivisa Envases, S.A.U., in the
Pricing Disclosure Package. On the Closing Date, Holdings shall have caused D&T
to furnish to the Initial Purchasers a comfort letter dated

 

-21-



--------------------------------------------------------------------------------

the Closing Date, in form and substance satisfactory to counsel for the Initial
Purchasers and reaffirming or updating as of a more recent date, the information
in the comfort letter dated the Time of Execution.

(h) Subsequent to the Time of Execution or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (f) of this Section 6; or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Issuer or of
Holdings and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto) the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to market the Securities as contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(i) The Companies, the Dutch Guarantor and the Trustee shall have entered into
the Indenture in form and substance reasonably satisfactory to the
Representatives, and the Representatives shall have received counterparts,
conformed as executed, thereof.

(j) Each of the Guarantors and the Dutch Guarantor shall have executed a
Guarantee in form and substance reasonably satisfactory to the Representatives,
and the Initial Purchasers shall have received counterparts, conformed as
executed, thereof.

(k) The Companies shall have filed an application to list the Notes on the
Official List of the Luxembourg Stock Exchange, and the Notes shall be eligible
for clearance and settlement through Euroclear and Clearstream.

(l) Each of the Companies shall have appointed C T Corporation System, located
at 111 Eighth Avenue, New York, New York 10011, as its agent for service of
process in the United States under this Agreement, the Indenture and the
Securities in accordance with Section 19 hereof and the equivalent provision in
the Indenture.

(m) Each of the Companies shall have taken all necessary corporate action
required to execute, deliver and perform the obligations under the Transaction
Documents.

(n) Subsequent to the Time of Execution, there shall not have been any decrease
in the rating of any debt securities of any of the Companies by any “nationally
recognized statistical rating organization” (as such term is defined under
Section 3(a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

 

-22-



--------------------------------------------------------------------------------

(o) On the Closing Date, Holdings shall have accepted for payment all Existing
Notes validly tendered pursuant to the Tender Offer.

(p) Prior to the Closing Date, the Companies shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Companies in
writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 80 Pine Street, New York, New York 10005.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of any Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Companies, jointly and severally, agree to reimburse the
Initial Purchasers severally through the Representatives promptly after demand
for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8. Indemnification and Contribution.

(a) The Companies jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, the directors, officers, employees and agents of each
Initial Purchaser and each person who controls any Initial Purchaser within the
meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Issuer Written
Communication, the Final Memorandum (or in any supplement or amendment thereto)
or any information provided by any Company to any holder or prospective
purchaser of Securities pursuant to Section 5(h), or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not

 

-23-



--------------------------------------------------------------------------------

misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Companies will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Pricing Disclosure Package or the Final Memorandum,
or in any amendment thereof or supplement thereto, in reliance upon and in
conformity with written information furnished to the Companies by or on behalf
of any Initial Purchaser specifically for inclusion therein. This indemnity
agreement will be in addition to any liability which the Companies may otherwise
have.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each Company, each of its directors, each of its officers, each of
its employees, each of its agents and each person who controls a Company within
the meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Companies to each Initial Purchaser, but only with
reference to written information relating to such Initial Purchaser furnished to
the Companies by or on behalf of such Initial Purchaser specifically for
inclusion in the Pricing Disclosure Package, the Final Memorandum (or in any
amendment or supplement thereto) or any Issuer Written Communication. This
indemnity agreement will be in addition to any liability which any Initial
Purchaser may otherwise have. The Companies acknowledge that the statements set
forth in the paragraph related to stabilization, syndicate covering transactions
and penalty bids and the third sentence in the fourteenth paragraph, each under
the heading “Private Placement” in the Preliminary Memorandum and Final
Memorandum, constitute the only information furnished in writing by or on behalf
of the Initial Purchasers for inclusion in the Pricing Disclosure Package and
Final Memorandum (or in any amendment or supplement thereto).

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel

 

-24-



--------------------------------------------------------------------------------

chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. An indemnifying party
shall not be liable under this Section 8 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Companies and the Initial Purchasers, severally and
not jointly, agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which one or
more of the Companies and the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Companies on the one hand and by the Initial Purchasers on the other hand from
the offering of the Securities; provided, however, that in no case shall any
Initial Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Securities) be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Companies and the Initial Purchasers shall contribute in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of the Companies on the one hand and of the Initial Purchasers on the
other hand in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Companies shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by the Issuer, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material

 

-25-



--------------------------------------------------------------------------------

fact relates to information provided by the Companies on the one hand or the
Initial Purchasers on the other, the intent of the parties and their relative
knowledge, information and opportunity to correct or prevent such untrue
statement or omission. The Companies and the Initial Purchasers agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls a Company within the meaning of
either the Act or the Exchange Act and each officer, director, employee and
agent of a Company shall have the same rights to contribution as such Company,
subject in each case to the applicable terms and conditions of this paragraph
(d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(at the respective purchase prices set forth in Section 2 and in the respective
proportions which the amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Companies. In the event of a default by
any Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the
Pricing Disclosure Package and the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement and no action
taken under this paragraph shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Companies or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Issuer prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of Holdings’ securities shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange, the Luxembourg Stock Exchange or the Nasdaq
National Market shall have been suspended or limited or minimum prices shall
have been established on any such exchange or Nasdaq National Market; (ii) a

 

-26-



--------------------------------------------------------------------------------

banking moratorium shall have been declared either by Federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States or the European Union or any
member state thereof of a national emergency or war or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representatives, impracticable or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by the Pricing
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Companies
or their respective officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the
Companies or any of the officers, directors, employees, agents or controlling
persons referred to in Section 8 hereof, and will survive delivery of and
payment for the Securities. The provisions of Sections 7, 8 and 11 hereof shall
survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Initial Purchasers, will be mailed, delivered or
telefaxed to the Representatives (fax no.: +44 (0)20 7595 2555 and confirmed to
BNP Paribas, 10 Harewood Avenue, London NW1 6AA, United Kingdom, Attention:
Fixed Income Syndicate (High Yield, Stanford Hartman) and fax no.: +44 (0)20
7595 2555 and confirmed to The Royal Bank of Scotland plc, 135 Bishopsgate,
London EC2M 3UR, United Kingdom, Attention: High Yield Syndicate, Kevin Connell)
and fax no.: +44 (0)20 7085 9239; if sent to the Companies, will be mailed,
delivered or telefaxed to Crown Holdings, Inc., One Crown Way, Philadelphia, PA
19154-4599, Attention: General Counsel (fax no.: (215) 676-6011), with a copy to
Dechert LLP, Cira Center, 2929 Arch Street, Philadelphia, PA 19104, Attention:
William G. Lawlor (fax no.: (215) 994-2222).

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Any right to trial by jury
with respect to any claim or proceeding related to or arising out of this
Agreement or any transaction or conduct in connection herewith is waived.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf’ or “tif’) shall be effective as delivery of
a manually executed counterpart to this Agreement.

 

-27-



--------------------------------------------------------------------------------

16. No Advisory or Fiduciary Responsibility. Each of the Companies acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s length commercial transaction between the Companies, on
the one hand, and the Initial Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Initial
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Companies, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Companies with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Companies on other
matters) or any other obligation to the Companies except the obligations
expressly set forth in this Agreement and (iv) the Companies have consulted
their own legal and financial advisors to the extent they deemed appropriate.
Each of the Companies agree that they will not claim that any Initial Purchaser
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to them, in connection with such transaction or the process leading
thereto.

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

18. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

19. Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America or the courts of the State

 

-28-



--------------------------------------------------------------------------------

of New York in each case sitting in the borough of Manhattan, the city of New
York (collectively, the “Specified Courts”), and each party irrevocably submits
to the exclusive jurisdiction (except for suits, actions or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum. Each party not located in the
United States shall, prior to the Closing Date, irrevocably appoint C T
Corporation System as its agent to receive service of process or other legal
summons for purposes of any Related Proceeding that may be instituted in any
Specified Court.

20. Waiver of Immunity. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

21. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than Euros,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be the rate at which in accordance with
normal banking procedures the Initial Purchasers could purchase Euros with such
other currency in the City of New York on the business day preceding that on
which final judgment is given. The obligations of each Company in respect of any
sum due from it to any Initial Purchaser shall, notwithstanding any judgment in
any currency other than Euros, not be discharged until the first business day,
following receipt by such Initial Purchaser of any sum adjudged to be so due in
such other currency, on which (and only to the extent that) such Initial
Purchaser may in accordance with normal banking procedures purchase Euros with
such other currency.

 

-29-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Companies and the several Initial Purchasers.

 

Very truly yours, Crown European Holdings S.A. By:  

/s/ Timothy J. Donahue

  Name:   Timothy J. Donahue   Title:   Director and Delegated General Manager
Crown Holdings, Inc. By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

GUARANTORS: CROWN AMERICAS LLC By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer CR USA, INC.
CROWN BEVERAGE PACKAGING PUERTO RICO, INC. CROWN CONSULTANTS, INC.

CROWN CORK & SEAL COMPANY (DE), LLC

CROWN CORK & SEAL COMPANY, INC.

CROWN FINANCIAL CORPORATION

CROWN INTERNATIONAL HOLDINGS, INC.

CROWN PACKAGING HOLDINGS LLC

CROWN PACKAGING TECHNOLOGY, INC.

FOREIGN MANUFACTURERS FINANCE CORPORATION

NWR, INC. By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer CROWN CORK &
SEAL USA, INC. By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer CROWN BEVERAGE
PACKAGING, LLC By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

3079939 NOVA SCOTIA COMPANY/3079939

COMPAGNIE DE LA NOUVELLE ECOSSE

By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer 889273
ONTARIO INC. By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer CROWN
CANADIAN HOLDINGS ULC By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer CROWN METAL
PACKAGING CANADA INC. By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer

CROWN METAL PACKAGING CANADA LP

by its general partner, CROWN METAL

PACKAGING CANADA INC.

By:  

/s/ Michael B. Burns

  Name:   Michael B. Burns   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CROWN BEVCAN FRANCE SAS By:  

/s/ Didier Callet

  Name:   Didier Callet   Title:   President CROWN DÉVELOPPEMENT By:  

/s/ Timothy J. Donahue

  Name:   Timothy J. Donahue   Title:   Directeur Général CROWN EMBALLAGE FRANCE
SAS By:  

/s/ Didier Callet

  Name:   Didier Callet   Title:   President SOCIÉTÉ DE PARTICIPATIONS
CARNAUDMETALBOX By:  

/s/ Didier Callet

  Name:   Didier Callet   Title:   Directeur Général



--------------------------------------------------------------------------------

CROWN CORK & SEAL DEUTSCHLAND HOLDINGS GMBH By:  

/s/ John Beardsley, /s/ Rolf Willke

  Name:   John Beardsley and Rolf Willke   Title:   Managing Directors CROWN
NAHRUNGSMITTELDOSEN DEUTSCHLAND GMBH By:  

/s/ John Beardsley, /s/ Didier Sourisseau

  Name:   John Beardsley and Didier Sourisseau   Title:   Managing Directors
CROWN NAHRUNGSMITTELDOSEN GMBH By:  

/s/ John Beardsley, /s/ Didier Sourisseau

  Name:   John Beardsley and Didier Sourisseau   Title:   Managing Directors
CROWN SPECIALITY PACKAGING DEUTSCHLAND GMBH By:  

/s/ John Beardsley, /s/ David Harrison

  Name:   John Beardsley and David Harrison   Title:   Managing Directors CROWN
VERSCHLÜSSE DEUTSCHLAND GMBH By:  

/s/ John Beardlsey, /s/ Roy Kunkel

  Name:   John Beardsley and Roy Kunkel   Title:   Managing Directors



--------------------------------------------------------------------------------

CROWN VERPACKUNGEN DEUTSCHLAND GMBH By:  

/s/ John Beardsley, /s/ Rolf Willke

  Name:   John Beardsley and Rolf Willke   Title:   Managing Directors



--------------------------------------------------------------------------------

CROWN ENVASES MEXICO, S.A. DE C.V. By:  

/s/ Raymond L. McGowan, Jr.

  Name:   Raymond L. McGowan, Jr.   Title:   President & Chairman CROWN MEXICAN
HOLDINGS, S. DE R.L. DE C.V. By:  

/s/ Raymond L. McGowan, Jr.

  Name:   Raymond L. McGowan, Jr.   Title:   President & Chairman



--------------------------------------------------------------------------------

CROWN VERPAKKING NEDERLAND BV By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   President



--------------------------------------------------------------------------------

CROWN VOGEL AG By:  

/s/ David Harrison

  Name:   David Harrison   Title:   President CROWN PACKAGING EUROPE GMBH By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Managing Officer (Geschaftsfuhrer)



--------------------------------------------------------------------------------

CARNAUDMETALBOX ENGINEERING LIMITED By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Director CARNAUDMETALBOX GROUP UK LIMITED
By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Director CARNAUDMETALBOX OVERSEAS LIMITED
By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Director CROWN AEROSOLS UK LIMITED By:  

/s/ David Harrison

  Name:   David Harrison   Title:   Director CROWN CORK & SEAL FINANCE LIMITED
By:  

/s/ Timothy J. Donahue

  Name:   Timothy J. Donahue   Title:   Director CROWN PACKAGING UK PLC By:  

/s/ Peter Lockley

  Name:   Peter Lockley   Title:   Director



--------------------------------------------------------------------------------

CROWN SPECIALITY PACKAGING UK LIMITED By:  

/s/ David Harrison

  Name:   David Harrison   Title:   Director CROWN UK HOLDINGS LIMITED By:  

/s/ John Beardsley

  Name:   John Beardsley   Title:   Director



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. BNP PARIBAS By:  

/s/ Benedict Foster

  Name:   Benedict Foster   Title:   Authorised Signatory By:  

/s/ Hugh Pryse-Davies

  Name:   Hugh Pryse-Davies   Title:   Duly Authorised Signatory

For itself and the other several Initial

Purchasers named in Schedule I to the foregoing Agreement.

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Kevin Connell

  Name:   Kevin Connell   Title:   Managing Director By:  

/s/ Etienne Hairy

  Name:   Etienne Hairy   Title:   Managing Director

For itself and the other several Initial

Purchasers named in Schedule I to the foregoing Agreement.